              • Y;
:,   '    •     1h
         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Fetty Case (Modified)                                                                      Page I of 1   Cj
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                         v.                                                  (For Offenses Committed On or After November l, 1987)


                              Marcelina Gomez-Gaona                                          Case Number: 3:19-mj-22172

                                                                                             Leila W Morgan
                                                                                             Defendant's Attorney


         REGISTRATION NO. 85449298
         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~.,--~~~~~~~~~~~~~~~~~~~~~~



          D was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                                  Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1

          D The defendant has been found not guilty on count( s)                        ~~~~~~~~~~~~~~~-'-~~~


          D Count(s)                                                                          dismissed onthe motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         ® TIME SERVED                                  D                                         days

           IZI Assessment: $10 WAIVED                      IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                                                              charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Thursday, May 30, 2019
                                                                                         Date oflmposition of Sentence
                                                                             Eo·
                                                                                            H/dLt~OCK
                                                            U..·=o~
                                                                ;, ~'. ;'l   .'._, '
                                                                   i.! l'b ~- m;,j ~·


         Received oOsM \___}
                                                            MAY 3 0 2019
                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                 CLER!<, !Lo. O:STRIGT COURT
                                              SOUTHfJ~;~/ Dl~1TRlCT f)F CALIFORNIA
                           ~--------··--·--DE~
         Clerk's Office Copy                                                                                                             3:19-mj-22172
